DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.  Claim 20 is newly added.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 04/13/2022. 

Claim Objections
	Claims 1, 6 and 13 are objected to because of the following informalities:  	
Claim 1 has a spelling mistake in the following limitation: “a second girth gat the first end” it is suggested to be amended to the following “a second girth 
Claim 6 has a spelling mistake in the following limitation: “the the second girth”
Claims 6 and 13 are objected to for the following limitation “at least 4 inches greater”, it is suggested to be amended to the following: “at leastfour inches greater”
	Appropriate correction is required.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1: “first girth at the first end”, “first girth at the second end”, second girth at the first end”, and “second girth at the second end” 
Claim 20: “a first foot end girth”, “a first head end girth”, “a second foot end girth”, and “a second head end girth”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 (dependent from Claim 1) recites the limitation "the second girth".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 states “a second girth at the first end” and “a second girth at the second end”, as such, “the second girth” as currently claimed in Claim 6 is not definite as there could be two girths it is referring back to.
Claim 20 (dependent on Claim 16) recites the limitation “the expandable panel” (Claim 20 Lines 2-3). There is insufficient antecedent basis for this limitation in the claim. Claim 16 states “a first expandable panel” and “a second expandable panel”, as such, “expandable panel” as currently claimed in Claim 20 is not definite as there could be two panels it is referring back to.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 4-7, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michaelis et al. (US 6,438,774).
In regards to Claim 1, Michaelis et al. teaches: A sleeping bag having a top insulated sheet panel (see annotated Figure 1 below), an opposite bottom insulated sheet panel (see annotated Figure 1 below) and two expandable panels extending longitudinally (see annotated Figure 1 below) from a first end (see annotated Figure 1 below AND Fig. 4) of the sleeping bag to a second end (see annotated Figure 1 below AND Fig. 4), the expandable panels each having a zipper (10 – Fig. 4); the top sheet panel, the bottom sheet panel and the expandable panels defining an interior (Col 3 Lines 45-47), wherein: when the zippers are closed (see annotated Figures 3C below), the expandable panels have a closed orientation providing (Fig. 3C) a first interior volume (Col 4 Lines 14-20, Fig. 3C) and a first girth (see annotated Fig. 2.0 from Michaelis below, see Note #1 below) at the first end (see annotated Fig. 2.0 from Michaelis below, see Note #1 below) and a first girth (see annotated Fig. 2.0 from Michaelis below, see Note #1 below) at the second end (see annotated Fig. 2.0 from Michaelis below, see Note #1 below), and when the zippers are open (see annotated Figures 3A below), the expandable panels have an open orientation providing a second interior volume (Col 4 Lines 14-20, Fig. 3A) greater than the first interior volume (Fig. 3C) and a second girth (see annotated Fig. 2.0 from Michaelis below, see Note #1 below) gat the first end (see annotated Fig. 2.0 from Michaelis below, see Note #1 below) and a second girth (see annotated Fig. 2.0 from Michaelis below, see Note #1 below) at the second end (see annotated Fig. 2.0 from Michaelis below, see Note #1 below), both second girths greater than the respective first girths (see annotated Fig. 2.0 from Michaelis below, see Note #1 below).
Note #1: The first/second girth(s) at the first end are at a zero or minimal value while the first/second girth(s) at the second end are at a maximum value. As such, in either end they do have respective ranging values of girths.


    PNG
    media_image1.png
    397
    433
    media_image1.png
    Greyscale

Annotated Figure 1 from Michaelis

    PNG
    media_image2.png
    146
    303
    media_image2.png
    Greyscale

Annotated Figure 3A from Michaelis

    PNG
    media_image3.png
    123
    304
    media_image3.png
    Greyscale

Annotated Figure 3C from Michaelis

    PNG
    media_image4.png
    815
    819
    media_image4.png
    Greyscale

Annotate Figure 2.0 from Michaelis
In regards to Claim 2, Michaelis et al. teaches: The sleeping bag of claim 1 further having a main access zipper to provide access to the interior (Col 3 Lines 45-47).

In regards to Claim 4, Michaelis et al. teaches: The sleeping bag of claim 1, wherein the expandable panels are situated on opposite sides of the sleeping bag (see annotated Figure 2.1 below from Michaelis).

    PNG
    media_image5.png
    594
    519
    media_image5.png
    Greyscale

Annotated Figure 2.1 from Michaelis
In regards to Claim 5, Michaelis et al. teaches: The sleeping bag of claim 1, wherein each zipper of the expandable panels has a first zipper element at a first edge of the expandable panel (see annotated Figure 2.1 above from Michaelis) and a second zipper element at a second edge of the expandable panel (see annotated Figure 2.1 above from Michaelis).

In regards to Claim 6, Michaelis et al. teaches: The sleeping bag of claim 1, wherein the the second girth at least 4 inches greater than the respective first girth (Col 2 Lines 33-44, see annotated Fig. 2.0 above from Michaelis).

In regards to Claim 7, Michaelis et al. teaches: The sleeping bag of claim 1, wherein the expandable panels are insulated expandable panels (Col 4 Lines 7-9).

In regards to Claim 16, Michaelis et al. teaches: A sleeping bag having a head end (see annotated Figure 2.1 above) and a foot end (see annotated Figure 2.2 below), the sleeping bag comprising: a top sheet panel (see annotated Figure 1 above) comprising a top sheet outer shell (see annotated Figure 2.2 below) and a top sheet inner lining (see NOTE #2 below) with insulation therebetween (Col 3 Lines 38-39); an opposite bottom sheet panel (see annotated Figure 1 above) comprising a bottom sheet outer shell (see annotated Figure 2.2 below) and a bottom sheet inner lining (see NOTE #2 below) with insulation therebetween (Col 3 Lines 38-39); a first expandable panel (see annotated Figure 2.1 above) extending from the head end to the foot end (see NOTE #4 below, see annotated Fig. 2.2 below) and comprising a panel outer shell (see annotated Fig. 2.2 below) having a first zipper element (see annotated Fig. 2.2 below) at a first edge (see annotated Fig. 2.2 below) of the panel outer shell and a second zipper element (see annotated Fig. 2.2 below) at a second edge (see annotated Fig. 2.2 below) of the panel outer shell, and a panel inner lining (see annotated Fig. 2.2 below, and note #2 below), the first expandable panel at a first side of the sleeping bag and having a same width at the head end as at the foot end (see annotated Fig. 2.2 below and NOTE #4); and a second expandable panel extending from the head end to the foot end (see annotated Fig. 2.2 below and NOTE #4 below) and comprising Holzer Patel Drennan4Attorney Docket No. 279008USPa second panel outer shell (see annotated Fig. 2.2 below) having another first zipper element at a first edge (see annotated Fig. 2.2 below) of the second panel outer shell and another second zipper element at a second edge of the second panel outer shell (see annotated Fig. 2.2 below), and a second panel inner lining (see annotated Fig. 2.2 below and Note #2 below), the second expandable panel at a second side opposite the first side of the sleeping bag (see annotated Fig. 2.2 below) and having a same second width at the head end as at the foot end (see annotated Fig. 2.2 below), the top sheet panel, the bottom sheet panel, the first expandable panel and the second expandable panel defining an interior volume of the sleeping bag (see annotated Figure 3C above and Col 4 Lines 14-20).
Note #4: The expandable panels of Michaelis extend partial between the head end and to the foot end. Additionally, the first width of the head end and the second width and the foot end are the same size.



    PNG
    media_image6.png
    705
    672
    media_image6.png
    Greyscale

Annotated Figure 2.2 from Michaelis
In regards to Claim 17, Michaelis et al. teaches: The sleeping bag of claim 16, having a head end (see annotated Figure 2.1 above) and a foot end (see annotated Figure 2.1 above), the expandable panels extend longitudinally from the head end to the foot end (see annotated Figure 2.1 above).

In regards to Claim 18, Michaelis et al. teaches: The sleeping bag of claim 16, wherein the expandable panel (see annotated Figure 2.1 above) further comprises insulation (Col 3 Lines 38-39) between the panel outer shell (see NOTE #2 above) and the panel inner lining (see NOTE #2 below), and the second expandable panel comprises insulation between the second panel outer shell and the second panel inner lining (Col 3 Lines 38-39 and see NOTE #2 above).

In regards to Claim 20, Michaelis et al. teaches: The sleeping bag of claim 16, wherein: when the first zipper element of the expandable panel (see annotated Figure 2.2 above) and the second zipper element of the expandable panel (see annotated Figure 2.2 above) are engaged (element 10 on Fig. 2 left side – see annotated Fig. 2.2 above) and the first another zipper element of the second expandable panel (see annotated Figure 2.2 above) and the second another zipper element of the second expandable panel (see annotated Figure 2.2 above) are engaged (element 10 on Fig. 2 right side – see annotated Fig. 2.2 above), the sleeping bag has a first foot end girth (see annotated Fig. 2.3 below) and a first head end girth (see annotated Fig. 2.3 below), and when the first zipper element of the expandable panel and the second zipper element of the expandable panel are not engaged (see annotated Fig 2.3 below) and the first another zipper element of the second expandable panel and the second another zipper element of the second expandable panel are not engaged (see annotated Fig 2.3 below), a second foot end girth is greater than the first foot end girth and a second head end girth is greater than the first head end girth (see note #5 below).
Note #5: Michaelis et al. discloses the claimed invention except for ‘a second foot end girth is greater than the first foot end girth and a second head end girth is greater than the first head end girth.’  It would have been an obvious matter of design choice to adjust the girth side on either end to be of different values/girth sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image7.png
    807
    794
    media_image7.png
    Greyscale

Annotated Fig. 2.3 from Michaelis
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 8, 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis et al. (US 6,438,774).
In regards to Claim 8, Michaelis et al. teaches: A sleeping bag having: a top sheet panel (see annotated Figure 1 above) comprising a top sheet outer shell (Col 3 Lines 38-39, ‘two or more layers’ AND Claim 1 “the upper sleeping compartment and the lower sleeping compartment are each formed from an ‘inner fabric layer’ coupled to an ‘outer fabric layer” AND see NOTE #2 below) and a top sheet inner lining (Col 3 Lines 38-39 – ‘two or more layers’ AND Claim 1 “the upper sleeping compartment and the lower sleeping compartment are each formed from an ‘inner fabric layer’ coupled to an ‘outer fabric layer” AND see NOTE #2 below) with insulation therebetween (Col 3 Lines 38-39 – “insulation between these layers”); an opposite bottom sheet panel (see annotated Figure 1 above) comprising a bottom sheet outer shell (Col 3 Lines 38-39, ‘two or more layers’ AND Claim 1 “the upper sleeping compartment and the lower sleeping compartment are each formed from an ‘inner fabric layer’ coupled to an ‘outer fabric layer” AND see NOTE #2 below) and a bottom sheet inner lining (Col 3 Lines 38-39, ‘two or more layers’ AND Claim 1 “the upper sleeping compartment and the lower sleeping compartment are each formed from an ‘inner fabric layer’ coupled to an ‘outer fabric layer” AND see NOTE #2 below) with insulation therebetween (Col 3 Lines 38-39 – “insulation between these layers”); and at least one rectangular expandable panel (see annotated Figure 2.1 above and Note #3 below) comprising a panel outer shell (see annotated Figure 2.1 above) having a first zipper element (see annotated Figure 2.1 above) at a first edge of the panel outer shell (see annotated Figure 2.1 above) and a second zipper element (see annotated Figure 2.1 above) at a second edge of the panel outer shell (see annotated Figure 2.1 above), and a panel inner lining (Col 3 Lines 38-39 – ‘two or more layers’ AND Claim 1 “the upper sleeping compartment and the lower sleeping compartment are each formed from an inner fabric layer coupled to an outer fabric layer” AND see NOTE #2 below), the top sheet panel (see annotated Figure 1 above), the bottom sheet panel (see annotated Figure 1 above) and the at least one rectangular expandable panel (see note #3 below) defining an interior volume (Col 4 Lines 14-20) of the sleeping bag, wherein: when the first zipper element is engaged with the second zipper element (Col 2 Lines 55-58 and see annotated Figure 3C above), the sleeping bag has a first interior volume (Fig. 3C), and when the first zipper element is not engaged with the second zipper element (Fig. 3A), the sleeping bag has a second interior volume (see annotated Figure 3A) greater than the first interior volume (see annotated Figure 3C above and Col 3 Lines 14-20).
NOTE #2: The inner liners of the top sheet, bottom sheet, and first and second expandable panels are unable to be seen from the drawings of Michaelis (*shown in Figure 2.1 above*). However, as stated from Michaelis (Claim 1 – “upper sleeping compartment and the lower sleeping compartment are each formed from an inner fabric layer coupled to an outer fabric layer”) it is understood that on either sleeping compartment layer there is two fabrics that are coupled. The first is an outer fabric layer and the second is in inner fabric layer. The inner fabric layer would be closer to one’s body and cannot be viewed from an outside perspective, while the outer fabric is visible from the Figures shown from Michaelis.
NOTE #3: It would have been an obvious matter of design choice to select the shape of the expandable panel to be rectangular, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).

In regards to Claim 10, Michaelis et al. teaches: The sleeping bag of claim 8 further having a second rectangular expandable panel (see annotated Figure 2.1 above, and see note #3 above) comprising a second panel outer shell (see annotated Figure 2.1 above) having a first zipper element (see annotated Figure 2.1 above) at a first edge of the second panel outer shell (see annotated Figure 2.1 above) and a second zipper element (see annotated Figure 2.1 above) at a second edge of the second panel outer shell (see annotated Figure 2.1 above), and a second panel inner lining (see annotated Figure 2.1 above AND see NOTE #2 above).

In regards to Claim 11, Michaelis et al. teaches: The sleeping bag of claim 10, wherein the rectangular expandable panels (see note #3 above and Fig. 2.1 from above) are situated on opposite sides of the sleeping bag (see annotated Figure 2.1 above from Michaelis).

In regards to Claim 12, Michaelis et al. teaches: The sleeping bag of claim 10, wherein each of the rectangular expandable panels (see note #3 above and Fig. 2.1 from above) is located between the top sheet panel and the bottom sheet panel (see annotated Figure 2.1 above).

In regards to Claim 13, Michaelis et al. teaches: The sleeping bag of claim 8, wherein: when the first zipper element (see annotated Figure 2.1 above from Michaelis) is engaged (Fig. 3C) with the second zipper element (see annotated Figure 2.1above from Michaelis), the sleeping bag has a first girth (Col 2 Lines 33-44, see Fig 2.0 above), and when the first zipper element (see annotated Figure 2.1 above from Michaelis) is not engaged (Fig. 3A) with the second zipper element (see annotated Figure 2.1 above from Michaelis), the sleeping bag has a second girth (Fig. 3A, see Fig 2.0 above) at least 4 inches greater than the first girth (Col 2 Lines 33-44, see Fig 2.0 above).

In regards to Claim 14, Michaelis et al. teaches: The sleeping bag of claim 8, wherein the at least one expandable panel (see annotated Figure 2.1 above) further comprises insulation (Col 3 Lines 38-39) between the panel outer shell and the panel inner lining (see NOTE #2 above).

In regards to Claim 15, Michaelis et al. teaches: The sleeping bag of claim 14, wherein the insulation in the at least one expandable panel is less than the insulation in the top sheet panel and less than the insulation in the bottom sheet panel (Col 3 Lines 38-39).
Michaelis et al. discloses the claimed invention except for the insulation in the at least one expandable panel is less than the insulation in the top sheet panel and less than the insulation in the bottom sheet panel. Michaelis does however, discuss that there is insulation in both the top and bottom panel (Col 3 Lines 38-39). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulation in either sheet/panel as a quantity of insulation is relative to the user and would not modify the intended use of the sleeping bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

In regards to Claim 19, Michaelis et al. teaches: The sleeping bag of claim 18, wherein the insulation in the expandable panels is less than the insulation in the top sheet panel and less than the insulation in the bottom sheet panel (Col 3 Lines 38-39).
Michaelis et al. discloses the claimed invention except for the insulation in the at least one expandable panel is less than the insulation in the top sheet panel and less than the insulation in the bottom sheet panel. Michaelis does however, discuss that there is insulation in both the top and bottom panel (Col 3 Lines 38-39). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulation in either sheet/panel as a quantity of insulation is relative to the user and would not modify the intended use of the sleeping bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis et al. (US 6,438,774) in view of Zemitis et al. (US 6216290).
In regards to Claim 3, Michaelis et al. teaches: The sleeping bag of claim 2, but does not teach, further having a draft tube proximate the main access zipper. Zemitis et al. teaches: a sleeping bag (Fig. 2) with an access zipper (26 – Fig. 2) that attaches to the sleeping bag. The zipper overlaps and a draft tube (29 – Fig. 2) is formed from the same length of the sleeping bag (Col 4 Lines 27-31). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a draft tube from Zemitis as an accessory mechanical component to the device of Michaelis to permit an greater expansion/contraction of the sleeping bag of Michaelis for a user’s comfort/preference while still preventing the loss of warm air from inside the sleeping bag (Zemitis, col. 1, lines [27-31]).

In regards to Claim 9, Michaelis et al. teaches: The sleeping bag of claim 8, but does not teach, further having a main access zipper to provide access to the interior volume and a draft tube proximate the main access zipper. Zemitis et al. teaches: a sleeping bag (Fig. 2) with an access zipper (26 – Fig. 2) that attaches to the sleeping bag. The zipper overlaps and a draft tube (29 – Fig. 2) is formed from the same length of the sleeping bag (Col 4 Lines 27-31). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a draft tube from Zemitis as an accessory mechanical component to the device of Michaelis to permit an greater expansion/contraction of the sleeping bag of Michaelis for a user’s comfort/preference while still preventing the loss of warm air from inside the sleeping bag (Zemitis, col. 1, lines [27-31]).

Response to Arguments
	Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. In regards to independent Claims 1, 8 and 16 the Applicant states in their Remarks/Arguments the following statement:
Applicant’s Arguments:
Rejections Under 35 U.S.C. & 102: 
“Claims 1, 8 and 16 have been amended herein to better clarify the claimed sleeping bags, in particular, to recite that the first (closed) girth and the second (open) girth increase at the first end of the bag and at the second end of the bag (claim 1), Argument 1 that the expandable panels are rectangular (claim 8), Argument 2 or that the expandable panels have the same width along their length (claim 16). Argument 3 These features, at least, distinguish the pending claims from Michaelis.” 

Rejections Under 35 U.S.C. & 103: 
“Zemitis is added for teaching a sleeping bag with a draft tube. Zemitis is missing, 
however, that which is lacking from Michaelis, that the first (closed) girth and the second (open) girth increase at the first end of the bag and at the second end of the bag (claim 1), Argument 1 that the expandable panels are rectangular (claim 8), Argument 2  and that the expandable panels have the same width along their length (claim 16).” Argument 3

Examiner’s Arguments:
Argument 1:
In regards to Argument 1 and the amendments made to increase or decrease the girth of the expandable panels, the Examiner respectfully disagrees that the prior art of Michaelis et al. fails to disclose, teach or suggest. Currently claim 1 as written states four different girths: a first girth the first length (1), a first girth at the second end (2), a second girth at the first end (3), AND a second girth at the second end (4). Additionally, claim 20 as written states four different girths: a first foot end girth (1), a first head end girth (2), a second foot end girth (3), AND a second head end girth (4). With that being said, and the rejection as shown above in Figures 2.0 and 2.3 from Michaelis the prior art does disclose four girths from increasing to decreasing value. The note #1 above states “The first/second girth(s) at the first end are at a zero or minimal value while the first/second girth(s) at the second end are at a maximum value. As such, in either end they do have respective ranging values of girths.”. Therefore, the argument and claims are considered to be read on by the prior art on record.

Argument 2:
In regards to Argument 2 and the amendments made to adjust the panels to be rectangular, the Examiner states above that the prior art of Michaelis shows a more trapezoidal top cover, however it was noted above that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). As such, the change of shape to any form of a polygon or other modified shape is not considered an inventive feature. 

Argument 3: 
In regards to Argument 3 and the amendments made to state that the first and second side(s) of the sleeping bag have the same width has been argued above and further shown in that of Figure 2.2 above from Michaelis. From the first end/head end to the second end/foot end the width of the sleeping bag does not get modified. As currently shown each of the first side and second sides that extend from either end do have the same width. It is also noted that there is no width disclosed and/or no relative terms that describe what portion is considered the length/width/height/etc. in respect to the claim limitation (claim 16 and dependents thereof). It is suggested to further give descriptive language to define what portion the ‘width’ is referring to. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673